11-2678-cv
    Robins v. New York City Board of Education



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of June, two thousand fifteen.

    PRESENT:
                AMALYA L. KEARSE,
                ROSEMARY S. POOLER,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Willodene Robins, AKA Dena Ketchem-Robins,

                               Plaintiff-Appellant,

                      v.                                                  11-2678-cv

    New York City Board of Education,

                      Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                Willodene Robins, pro se, Bronx,
                                                            N.Y.

    FOR DEFENDANT-APPELLEE:                                 Susan Paulson, Francis F. Caputo, of
                                                            Counsel, for Zachary W. Carter,
                                                            Corporation Counsel of the City of
                                                            New York, New York, N.Y.


                                                      1
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Koeltl, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.


       Appellant Willodene Robins, proceeding pro se, appeals the district court’s grant of

summary judgment to Defendants, dismissing her claims of age and race discrimination,

retaliation, and hostile work environment pursuant to the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621 et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. We assume the parties’ familiarity with the underlying facts, procedural history of

the case, and issues on appeal.

       We review a district court’s grant of summary judgment de novo, focusing on whether the

district court properly concluded that there was no genuine issue as to any material fact and that the

moving party was entitled to judgment as a matter of law. See Sotomayor v. City of New York, 713
F.3d 163, 164 (2d Cir. 2013). In so doing, we construe the evidence in the light most favorable to

Robins as the non-moving party and draw all reasonable inferences in her favor. Id.

       An independent review of the record and relevant case law reveals that the district court

properly granted summary judgment to the New York City Board of Education. We affirm for

substantially the same reasons stated by the district court in its order. See Robins v. N.Y.C. Bd. of

Educ., No. 07 Civ. 3599, 2010 WL 2507047 (S.D.N.Y. June 21, 2010). First, the district court

correctly concluded that Robins’s Title VII and ADEA claims regarding her 2004–2005

evaluation were time-barred. See 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. § 626(d)(1)(B). Second,

Robins has failed to establish a prima facie case for employment discrimination or retaliation


                                                  2
under Title VII or the ADEA, and in any event, has failed to rebut Defendant’s legitimate

non-discriminatory and non-retaliatory reasons for the challenged actions. See generally Collins v.

N.Y.C. Transit Auth., 305 F.3d 113, 118–19 (2d Cir. 2002); Farias v. Instructional Sys., Inc., 259
F.3d 91, 98–99 (2d Cir. 2001). Finally, Robins has failed to establish a prima facie case for hostile

work environment, as she has failed to provide any evidence that the alleged harassment was

directed at her on account of her race or age. See Brennan v. Metro. Opera Ass’n, 192 F.3d 310,

318 (2d Cir. 1999).

       We have considered all of Robins’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                 3